Exhibit 10.1

 

FORM OF
CLOUD PEAK ENERGY INC.
2009 LONG TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT is made as of the 4th day of March 2016 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
           (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan, as amended and/or restated from time to time (the “Plan”), in
order to provide an additional incentive to certain employees and directors of
the Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Performance Share Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Performance Share Units.

 

The Company hereby grants to the Grantee an award of     Performance Share Units
(the “Award”).  Upon fulfillment of the requirements set forth below, the
Grantee shall have the right to receive with respect to each vested Performance
Share Unit under this Award (a) one share of common stock of the Company (a
“Share”), (b) an amount of cash equal to the Fair Market Value of one Share on
the last day of the Performance Period, or (c) any combination of the foregoing,
as determined by the Committee in its sole discretion.  This grant is in all
respects limited and conditioned as hereinafter provided, and is subject in all
respects to the terms and conditions of the Plan now in effect and as it may be
amended from time to time (but only to the extent that such amendments apply to
outstanding grants of Performance Share Units).  Except as otherwise expressly
set forth herein, such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement, and the capitalized terms used in this
Agreement shall have the same definitions set forth in the Plan.  Any portion of
this Award that is intended to be performance based compensation under
Section 162(m) of the Internal Revenue Code and that is subject to shareholder
approval pursuant to Section 162(m) will become void if the required shareholder
approval is not attained and the Grantee will forfeit all rights to receive
compensation for that portion of the Award.

 

1

--------------------------------------------------------------------------------


 

2.                                      Performance Share Unit Performance
Period.

 

The performance period for this Award shall commence on January 1, 2016 and
shall end on December 31, 2018 (the “Performance Period”).  The Award shall be
subject to performance vesting requirements based upon the achievement of
Performance Goals as set forth in Appendix A to this Agreement.

 

3.                                      Dividends.

 

The Grantee shall be entitled to receive dividend equivalents, which represent
the right to receive Shares measured by the dividend payable with respect to
Performance Share Units (“Dividend Equivalent Rights”).  Dividend Equivalent
Rights on Performance Share Units will accrue and be reinvested into additional
Performance Share Units through the Performance Period.  The additional
Performance Share Units will be subject to the vesting conditions and other
terms and restrictions that apply to the Performance Share Units granted in
Section 1 and will be paid as set forth in Section 5 of this Agreement.

 

4.                                      Performance Share Unit Service Period
and Termination of Employment.

 

4.1.                            Service Period.  In addition to
performance-vesting requirements, the Award will be subject to service-vesting
requirements.  The service period for this Award will commence on the Grant Date
and will end on the date the Award is paid as set forth in Section 5 of this
Agreement (the “Service Period”).

 

4.2.                            Termination—Generally.  Subject to Sections 4.3
and 7 hereof, if the Grantee’s employment with the Company and its Subsidiaries,
as applicable, is terminated on or before the last day of the Service Period,
the Performance Share Units granted hereunder shall immediately be forfeited to
the Company in their entirety without payment of consideration therefor to the
Grantee, and the Grantee shall not be entitled to any Shares or cash under this
Agreement.

 

4.3.                            Qualifying Terminations.  If the Grantee’s
employment with the Company and its Subsidiaries, as applicable, is terminated
for any of the reasons set forth below (and subject to Section 7 hereof), in
each case if such termination occurs on or before the last day of the Service
Period, the Grantee, or the Grantee’s legatee or legatees under his or her will,
or his or her distributees, as applicable, shall be entitled to a Pro Rata
Portion (as defined below) of the Award.  The “Pro Rata Portion” shall mean the
total number of Performance Share Units which otherwise would have vested and
become payable pursuant to Section 5 hereof had the Grantee remained employed to
the end of the Service Period, multiplied by a fraction, the numerator of which
is the number of days between (A) the Grant Date and (B) the date of the
Grantee’s termination of employment, and the denominator of which is 1,095.  The
Grantee’s Pro Rata Portion of the Award shall be paid, based on actual
performance achieved through the end of the Performance Period, in accordance
with Section 5 of this Agreement.

 

(a)                                 Death

 

2

--------------------------------------------------------------------------------


 

(b)                                 Disability (as defined in the Plan)

 

(c)                                  Redundancy (as defined below)

 

(d)                                 Retirement (as defined below)

 

(e)                                  If the Grantee is not subject to an
Employment Agreement, termination for any other reason, other than a termination
by the Company for Cause (as defined in the Plan), if there are exceptional
circumstances and the Committee so decides prior to the date of the termination
of the Grantee’s employment.

 

(f)                                   If the Grantee is subject to an Employment
Agreement, termination by the Company for any reason other than for Cause as
defined therein.

 

(g)                                  If the Grantee is subject to an Employment
Agreement, termination by the Grantee for Good Reason as defined therein.

 

4.4.                            Definitions.  For purposes of this Agreement:

 

(a)                                 “Employment Agreement” means an effective,
written employment agreement between the Grantee and the Company or any of its
Subsidiaries.  Notwithstanding any provision herein to the contrary, in the
event of any inconsistency between this Section 4 or Section 7 and any
Employment Agreement, the terms of the Employment Agreement shall control.

 

(b)                                 “Redundancy” means the Company or any of its
Subsidiaries, as applicable, has ceased, or intends to cease, to carry on the
business or particular business function for the purposes of which the Grantee
is or was employed by it, or has ceased, or intends to cease, to carry on that
business or particular business function in the place where the Grantee is or
was employed.

 

(c)                                  “Retirement” means retirement at or after
age 65, or early retirement at or after age 55 with 10 years of service with the
Company or any of its Subsidiaries.

 

5.                                      Payment of Vested Performance Share
Units.

 

For each vested Performance Share Unit, if any, the Company will pay or deliver
to the Grantee as soon as administratively practicable following the Committee’s
certification that vesting has occurred, but no later than the fifteenth day of
the third month following the end of the calendar year in which the Performance
Period ends, and subject to the satisfaction of Section 9 below: (a) one Share,
(b) an amount of cash equal to the Fair Market Value of one Share, or (c)

 

3

--------------------------------------------------------------------------------


 

a combination of the foregoing, as determined by the Committee in its sole
discretion.  Notwithstanding any provision of this Agreement to the contrary,
the issuance of any Shares pursuant to this Section 5 will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be listed, including any
shareholder approval requirements necessary to issue the Shares (the “Share
Issuance Restrictions”).  No Shares will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed.  In
addition, Shares will not be issued hereunder unless (i) a registration
statement under the Securities Act is at the time of issuance in effect with
respect to the shares issued or (ii) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Shares subject to the
Performance Share Units will relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority has not
been obtained.  As a condition to any issuance hereunder, the Company may
require the Grantee to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.  From time to time, the Board and appropriate officers
of the Company are authorized to take the actions necessary and appropriate to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make Shares available for issuance.  If the
issuance of any Shares hereunder is not permissible under the Share Issuance
Restrictions or for any other reason described above, then the Committee may, in
its sole discretion, take any of the following actions: (A) pay to the Grantee,
with respect to one or more Shares subject to this Agreement, an amount of cash
equal to the Fair Market Value of such Share(s), (B) cancel this Award or any
portion thereof, (C) provide to the Grantee any alternative compensation in lieu
of any or all of the Shares, (D) any combination of the foregoing, or (E) elect
any other response that it deems appropriate to respond to the Share Issuance
Restrictions or other reasons described above as the Committee may determine in
its sole discretion.

 

6.                                      Adjustments.

 

In the event of a Change in Capitalization, the Committee shall make equitable
adjustments to the number and class of Shares underlying the Performance Share
Units subject to this Agreement as provided under the terms of the Plan.  The
Committee’s adjustment shall be made in accordance with the provisions of
Article 12 of the Plan and shall be final, binding and conclusive for all
purposes of the Plan and this Agreement.  Unless the Committee determines
otherwise, the number of Performance Share Units subject to this Award shall
always be a whole number.

 

4

--------------------------------------------------------------------------------


 

7.                                      Effect of a Change in Control.

 

7.1.                            Change in Control—Generally.  In the event a
Change in Control (as defined in the Plan) occurs, the surviving or successor
entity is expected to assume this Agreement.  If, however, the surviving or
successor entity does not assume this Agreement, the Committee may, in its sole
discretion, exercise its authority under the Plan to modify the Award under this
Agreement, including, but not limited to, by providing for the end of the
Performance Period in connection with the occurrence of such Change in Control
and the deemed achievement of Performance Goals at target, with payment with
respect to vested Performance Share Units occurring in connection with the
occurrence of such Change in Control, which payment shall be made in accordance
with the schedule, and in the form, described in Section 5 of this Agreement.

 

7.2.                            Termination Following a Change in Control.  If
there is a Change in Control (as defined in the Plan) and the surviving or
successor entity has assumed this Agreement, and within two (2) years after such
Change in Control the Grantee’s employment with the Company and its
Subsidiaries, as applicable, is terminated (i) by the Company and its
Subsidiaries, as applicable, without Cause (as defined in the Plan or, if
applicable, an Employment Agreement) or (ii) if the Grantee is subject to an
Employment Agreement, by the Grantee for Good Reason as defined therein, the
Grantee shall be entitled, following the completion of the Performance Period,
to settlement with respect to the total number of Performance Share Units which
otherwise would have vested and become payable had he or she remained employed
to the end of the Service Period, based on actual performance achieved, in
accordance with Section 5 of this Agreement.

 

8.                                      Restrictions on Transfer.

 

Performance Share Units may not be sold, assigned, hypothecated, pledged or
otherwise transferred or encumbered in any manner except by will or the laws of
descent and distribution.

 

9.                                      Withholding of Taxes.

 

The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon the vesting and/or settlement of Performance
Share Units.  The Company shall have the right to deduct from any distribution
of cash to any Grantee, an amount equal to the Withholding Taxes with respect to
the Shares or cash delivered pursuant to the terms of this Agreement.  In
satisfaction of the obligation to pay Withholding Taxes to the Company upon the
delivery of any Shares following the vesting of Performance Share Units, the
Grantee may make a written election which may be accepted or rejected in the
discretion of the Company, to have withheld, or the Company may elect in its
sole discretion to withhold, a portion of such Shares then deliverable to the
Grantee having an aggregate Fair Market Value as of the date such Restrictions
lapse equal to the Withholding Taxes.

 

5

--------------------------------------------------------------------------------


 

10.                               No Rights as a Shareholder.

 

Until Shares are issued, if at all, in satisfaction of the Company’s obligations
under this Award, in the time and manner specified above, the Grantee shall have
no rights as a shareholder.

 

11.                               Securities Laws or Dodd-Frank Clawback
Policies.

 

This Agreement is subject to any written clawback policies the Company, with the
approval of the Board of Directors of Cloud Peak Energy Inc., may adopt.  These
clawback policies may subject the Grantee’s rights and benefits under this
Agreement to reduction, cancellation, forfeiture or recoupment if certain
specified events and wrongful conduct occur, including, but not limited to, an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events and wrongful conduct specified
in any such clawback policies adopted by the Company, with the approval of the
Board of Directors of Cloud Peak Energy Inc., to conform to the Dodd-Frank Act
and resulting rules issued by the Securities and Exchange Commission and that
the Company determines should apply to this Agreement.

 

12.                               No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

13.                               Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

14.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

6

--------------------------------------------------------------------------------


 

16.                               Signature in Counterpart.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

17.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing.

 

18.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

19.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto or as otherwise provided in the Plan.  No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.

 

20.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided however, that this dispute resolution provision shall not interfere
with the Grantee’s rights to pursue and protect his or her legal rights in a
court of competent jurisdiction.

 

21.                               Information Confidential.

 

As partial consideration for the granting of the Award hereunder, the Grantee
hereby agrees to keep confidential all information and knowledge, except that
which has been disclosed in any public filings required by law, that the Grantee
may have relating to the terms and conditions of this Agreement; provided,
however, that such information may be disclosed as

 

7

--------------------------------------------------------------------------------


 

required by law and may be given in confidence to the Grantee’s spouse and tax
and financial advisors.  In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to the
Grantee, as a factor weighing against the advisability of granting any such
future award to the Grantee.  For the avoidance of doubt, the Company does not
intend for this Section to be interpreted or applied in any way that restricts,
restrains, interferes with or coerces employees’ exercise of rights guaranteed
under Section 7 of the U.S. National Labor Relations Act. You can learn about
those rights under the National Labor Relations Act by linking to www.nlrb.gov
or by contacting a member of the Company’s Human Resources Department.

 

22.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

By:  Colin Marshall

 

Print Name:

Title:  President and Chief Executive Officer

 

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Cloud Peak Energy Inc.
Performance Share Plan
FY2016 through FY2018

 

The Committee has established the following terms for the Performance Share
Units granted pursuant to this Agreement. All Performance Share Unit award
grants are made pursuant to the Cloud Peak Energy Inc. 2009 Long Term Incentive
Plan, as amended and/or restated from time to time.

 

Performance Metric:  Relative Total Shareholder Return

 

Performance for the purposes of determining the vesting of the Performance Share
Unit Awards will be based on relative Total Shareholder Return (“TSR”) ranking. 
Relative TSR ranking measures the Cloud Peak Energy (“CPE”) share price movement
over a performance period relative to the share price movement of peer
companies.

 

TSR = End of Period Share Price – Beginning of Period Share Price + Dividends(1)

 

Beginning of Period Share Price

 

 

The Beginning of Period Share Price and the End of Period Share Price for CPE
and the peer companies will be calculated by using the first and last,
respectively, twenty (20) trading days of the performance period.

 

--------------------------------------------------------------------------------

(1) For purposes of calculating the dividend element of TSR, the Committee will
assume dividends are reinvested on a daily basis.

 

Grant Date:

As defined above in the first paragraph of the Award Agreement

Performance Period:

As defined above in Section 2 of the Award Agreement

Service Period:

As defined above in Section 4.1 of the Award Agreement

Peer Companies:

As set forth below

Target Performance:

Performance at the 50th Percentile Rank (Company 9 Ranking)

Payout Range:

0% to 200%, multiplied by the number of Performance Share Units set forth in
Section 1 of the Award Agreement, as provided by the terms of the Agreement,
provided in no event can the payout exceed 15 times the “Target Opportunity”
(which is defined as the CPE closing share price on the Grant Date multiplied by
the number of Performance Share Units awarded as set forth in Section 1 of this
Award).  In the event the payout would otherwise exceed 15 times the Target
Opportunity, the number of shares (or the Fair Market Value cash equivalent of
such shares) delivered or paid will be reduced to reflect the number of whole
shares such that the total

 

10

--------------------------------------------------------------------------------


 

 

payout is equal to 15 times the Target Opportunity.

 

Peer Companies:

 

1.              Alliance Resource Partners LP

2.              Antero Resources Corporation

3.              Cabot Oil & Gas Corporation

4.              CONSOL Energy Inc.

5.              EQT Corporation

6.              Foresight Energy LP

7.              Hallador Energy Company

8.              Newfield Exploration Co.

9.              Noble Energy Inc.

10.       Peabody Energy Corporation

11.       Range Resources Corporation

12.       Rhino Resource Partners LP

13.       SM Energy Company

14.       SunCoke Energy Inc.

15.       Westmoreland Coal Co.

16.       Whiting Petroleum Corp.

 

The Committee, in its sole discretion, will make such changes to the list of
Peer Companies as may be required to appropriately and equitably reflect the
merger, consolidation, acquisition or other similar event involving a Peer
Company.   Calculation of Ranking; Earned Performance Share Units

 

At the end of the Performance Period, TSR for CPE and each of the Peer Companies
is calculated and ranked highest to lowest, with a percentile rank assigned to
each numbered rank, and with the percentage of Performance Share Units vesting,
as set forth in the table below.

 

TSR Company Ranking

 

Percentile Ranking

 

Payout: Percentage of Initial
Performance Share Units Earned

 

Company 1

 

100

%

200

%

Company 2

 

94

%

200

%

Company 3

 

88

%

186

%

Company 4

 

81

%

171

%

Company 5

 

75

%

157

%

Company 6

 

69

%

143

%

Company 7

 

63

%

129

%

Company 8

 

56

%

114

%

Company 9

 

50

%

100

%

Company 10

 

44

%

88

%

Company 11

 

38

%

75

%

Company 12

 

31

%

63

%

Company 13

 

25

%

50

%

Company 14

 

19

%

0

%

Company 15

 

13

%

0

%

Company 16

 

6

%

0

%

Company 17

 

0

%

0

%

 

11

--------------------------------------------------------------------------------


 

·                  If the Company’s TSR in relation to its Performance Peer
Group is above the 50th Percentile Rank, but the Company’s absolute TSR
(calculated using the same methodology as relative TSR) is negative during the
Performance Period, then the payout shall be reduced to the Target payout of
100% rather than the higher percentage set forth above in this Appendix A.

 

The Committee, in its sole discretion, will determine and certify the number of
Performance Share Units that have vested at the end of the Performance Period
based on the performance of the Company, calculated using the performance grid
and guidelines set forth above, and subject further to the provisions of the
Award Agreement.  No Performance Share Units will be deemed to have vested
(contractually or for purposes of income taxes) prior to the time that the
Committee certifies an applicable number of Performance Share Units to have
vested.

 

12

--------------------------------------------------------------------------------